Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2021

                                      No. 04-21-00256-CV

           IN THE INTEREST OF N.A., N.Y.M.H.A. AND D.M.A., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01667
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on June 23, 2021. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

       It is therefore ORDERED that Misty Deatherage file an amended notice of appeal in
compliance with section 51.017(a) on or before July 19, 2021.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court